Citation Nr: 1737759	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  11-12 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	Larry Knopf, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from March 1971 to March 1974.  He also had service from March 1974 to November 1979, which resulted in an other than honorable discharge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was afforded a Board hearing via videoconference in September 2013.  The transcript is of record.  

The Board remanded the claim in April 2014 for additional development.  Based on the association of the Veteran's personnel records, a June 2016 letter to the Veteran requesting additional information, the association of private treatment records, an April 2017 VA examination, the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The April 2014 Board remand also included the issue of entitlement to service connection for a sleep disorder, to include narcolepsy.  In an April 2017 rating decision the RO granted entitlement to service connection for obstructive sleep apnea with narcolepsy and assigned a 50 percent rating, effective September 22, 2008.  The foregoing represented a complete grant of benefits with respect to that issue and, as such, the issue no longer is in appellate status.

Following the final adjudication of the lung disability claim by the RO in April 2017, the Veteran submitted additional relevant evidence.  However, that evidence was accompanied by a waiver of initial consideration by the Agency of Original Jurisdiction (AOJ).  In addition, additional VA medical records were added to the claims file.  Given the Veteran's clear desire that the claim be adjudicated by the Board without further review or development by the RO, the Board may proceed with adjudication of the claim without prejudice to the Veteran.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.


FINDING OF FACT

A lung disability was not manifest in service, a malignant tumor of the lungs was not manifest within one year of service, and a lung disability is not otherwise related to service.


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by service and a malignant tumor of the lungs may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.


Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  The designation of the discharge as honorable by the service department is binding on VA as to character of discharge. 38 C.F.R. § 3.12(a).  VA does not have the authority to alter the findings of the service department, including the discharge classification.  See 38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000).  

Except as provided in 38 C.F.R. § 3.13(c), the entire period of service constitutes one period of service, and entitlement will be determined by the character of the final termination of such period of service.  See 38 C.F.R. § 3.13(b).  Entitlement to VA benefits is determined by character of discharge at completion of unbroken service, i.e., where a conditional discharge was issued the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  However, 38 C.F.R. § 3.13  provides an exception if the following conditions are met: (a) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (b) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (c) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  A discharge is considered unconditional if the person served the original obligated term, but was not discharged due to reenlistment, and would have been eligible for discharge at the end of original term except for intervening enlistment.

In a November 1980 administrative decision, the RO determined that the Veteran's service from March 18, 1971, to March 17, 1974, was rendered under honorable conditions and could be used as the basis for the award of VA benefits because the Veteran was eligible for an unconditional discharge on March 17, 1974, for completing his initial term of service and was not discharged at that time due to an intervening reenlistment.  The remaining service, however, could not serve as a basis for VA benefits, as the Veteran was absent without leave (AWOL) on multiple periods and accepted an administrative discharge under other than honorable conditions in lieu of a trial by court martial for such absences in November 1979.  As such, the Board's analysis will focus on in-service incurrence or other relationship with the above honorable period of service from March 1971 to March 1974.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 CFR 3.303(b).  In addition, there is a one year presumption for malignant tumors.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

The Veteran contends that he has a current lung disability due to in-service exposure to phosphorus without the use of a respirator.

The Veteran's service treatment records during his honorable period of service do not include any complaints of or treatment for lung or respiratory problems.  Moreover, in a January 1978 Report of Medical History, the Veteran denied a history of pain or pressure in the chest, tuberculosis, asthma, chronic cough, or shortness of breath.  A contemporaneous Report of Medical History included normal examination findings as to the lungs.  In April 1979, however, the Veteran complained of shortness of breath and pain and pressure in the upper chest for the previous three days.  

After service, in April 1990 the Veteran sought treatment and requested a chest x-ray because he was feeling bad, including night sweats and coughing.  He had no hemoptysis, but had lost 18 pounds in 6 months due to decreased appetite.  On evaluation, the Veteran's lungs were clear.  The diagnosis was night sweats and chills.  A chest x-ray was ordered to rule out pneumonia and the x-rays showed no significant abnormality.  Based on other testing that was suggestive of tuberculosis, the Veteran was treated with a six-month medication regimen.

In April 1995, the Veteran was hospitalized following a two day history of pain in the left chest and axilla.  He had a cough that was productive of white sputum and had become more frequent.  He denied hemoptysis, purulent sputum, shortness of breath, nausea, vomiting, or diarrhea.  Prior to two days ago, the Veteran had been in his usual state of health.  Chest x-rays showed a mass in the left lung.  The Veteran had smoked one pack of cigarettes per day for 30 years and had been exposed to asbestos on the job as a pipe fitter from 1968 to 1972.  The record did not note phosphorous exposure in-service as part of his history.  In May 1995, the Veteran underwent a bronchoscopy and left upper lobectomy due to the left pulmonary mass.  At that time, the Veteran's history was noted to include heavy tobacco use.  The record did not include any report of phosphorous exposure in service.  A contemporaneous record documented a family history of lung cancer, asbestos exposure, and tobacco use.  He also was observed to have minimal symptoms, as he denied shortness of breath, chest pain, fevers, cough, or weight loss.  

A March 2007 SSA medical record noted that the Veteran's shortness of breath might be due primarily to deconditioning since he had a normal coronary arteriogram in the past year and chest x-rays were unremarkable.  Another March 2007 record indicated chronic pain around the left anterior axillary line around the fifth rib level that began following a resection of a pulmonary nodule in 1995.

An October 2008 statement from the Veteran's wife indicated that he had had his left lung removed in 1995 due to an unusual breathing disorder and now was limited in his activities.

During his September 2013 Board hearing, the Veteran stated that he had no lung problems prior to service, but did start to complain during service of left lung problems.  After service, it was not until 1995 that they discovered an issue with the lungs, but "I had been complaining about that lung for four or five years, and I went to four or five doctors, they just kept saying, everything is all right.  Everything is all right.  And even when I was in the military, it was the same way.  I went to the doctor a few times, and they kept saying, ain't nothing wrong."  He believed that his lung problems were due to material that he handled loading and unloading aircraft.  Some of the ammunition he would unload had leaked a white substance that he believed to be phosphorous.  On those occasions, the Veteran was not wearing a mask or gloves.  

A July 2016 statement from the Veteran's private treating physician indicated that, "While serving at FT. Campbell in 1971, [the Veteran's] duties w[ere] Loading and unloading ammunition and clean up ammunition dump[,] Cleaning up leaking phosphorous (wearing a mask was not required), I think his exposure for not wearing a mask and other safety equipment possible [sic] cause his lung problems.  Being expose[d] to phosphorous could and possible cause [sic] [the Veteran] some lung problems and it has, [the Veteran] has lost 60% of his left lung.  [The Veteran] also uses Albuterol for shortness of breath."

Pursuant to the Board's remand instructions, the Veteran was afforded a VA lung examination in April 2017.  The examiner noted review of the electronic claims file and medical records.  The Veteran had a diagnosis of inflammatory fibrosis from May 1995.  Current symptoms included shortness of breath with moderate exertion, such as walking up six steps.  Prior to his 1995 lung surgery, the Veteran had smoked two packs of cigarettes per day for 20 years.  The Veteran also had a history of treatment for tuberculosis in 1990, but no evidence of active tuberculosis.  Following examination, the examiner concluded that it was less likely than not that the Veteran's current lung disability was due to an injury or other event or incident of service during his period of honorable service.  The rationale noted that the tuberculosis and inflammatory fibrosis both occurred more than one year following the Veteran's separation from service.

A May 2017 statement from the Veteran's wife noted that he had complained of breathing problems for over 25 years until 1995 when half of his left lung was removed.  The Veteran continued to have breathing problems and used an inhaler.

A May 2017 statement from the Veteran's daughter indicated that she had observed the Veteran cough severely and state that his chest hurt during the coughing since she was 11 years old.  The Veteran also had an issue with breathing problems as she grew up.

In a May 2017 statement, the Veteran indicated that he began complaining about left lung problems in 1979.

Thus, the Veteran has current residuals of a partial left lung resection and inflammatory fibrosis.  The pertinent inquiry, then, is whether such disabilities and residuals were caused by or are otherwise related to any incident of service, to include phosphorus exposure.  The Board concludes that the above lung disabilities had their onset multiple years after service and are not otherwise related to service.

In reaching that opinion, the Board finds the conclusions of the April 2017 VA examination report of considerable value.  After reviewing the evidence in the claims file, considering the Veteran's contentions of in-service phosphorus exposure, and conducting a complete examination with chest x-rays and pulmonary function testing, the examiner concluded that it was less likely than not that the current lung problems were related to service.  The examiner noted the Veteran's positive skin test for tuberculosis in 1990 and treatment thereafter and the 1995 diagnosis of inflammatory fibrosis that was surgically treated with a left upper lobectomy.  Given that that the above conditions occurred years following separation from service they were less likely than not related to service.  

Such findings are supported by the findings and conclusions of the 1995 medical treatment records.  At that time, there was nothing to suggest that the Veteran's lung problems were attributable to any incident of service, to include exposure to phosphorus.  Some potential causes of the lung cancer noted at that time included the Veteran's reported pre-service asbestos exposure, his long smoking history, his post-service tuberculosis, and/or his family history of lung cancer.  None of the medical evidence prior to the filing of the Veteran's claim suggested any relationship between any lung problems and his active service, to include phosphorus exposure.  In reaching that decision, the Board notes that the Veteran reported asbestos exposure due to work as a pipe-fitter from 1968 to 1972, the end date of which would include a period of the Veteran's service.  That said, there is no indication that the Veteran worked as a pipe-fitter in service and he has not contended that he had in-service asbestos exposure.  As such, the Board concludes that all potential exposure to asbestos occurred prior to entrance into service.

The Board has considered the July 2016 letter from the Veteran's private treating physician.  At most, however, this opinion suggests a possibility of a relationship between the Veteran's service activities, including phosphorus exposure, and his current lung problems.  The Board finds the definitive conclusions of the April 2017 VA medical opinion of greater probative weight than this speculative private statement.  See Bostain v. West, 11 Vet. App. 124, 127 (1998) (a physician's opinion that an unspecified preexisting service-related condition "may have" contributed to the Veteran's death was too speculative to be new and material evidence); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement that the Veteran may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis also implied "may or may not" and was deemed speculative); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (any medical link that is speculative, general or inconclusive in nature is of no probative value and not a sufficient basis to grant service connection).

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection and that such provisions apply to those chronic conditions, such as malignant tumor.  See Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013).  The Board notes that the Veteran reported shortness of breath and pain and pressure in the upper chest for the previous three days in April 1979 and has contended that he experienced ongoing symptoms from that time.  However, there is no objective indication that this symptom was related to any current lung disability or residuals.  In any event, the Board notes that, as discussed above, the Veteran's discharge for his period of service from March 1974 to November 1979 was under other than honorable conditions.  Pertinently and as noted above, a discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a).  A dishonorable discharge, a statutory bar, or a regulatory bar, deprives the claimant of compensation benefits.  Such a discharge, statutory bar, or regulatory bar is binding on VA as to the character of discharge unless an exception such as insanity applies.  38 C.F.R. § 3.12.  Regardless, the administrative decision is final.

Therefore, the Veteran is barred from entitlement to compensation benefits based on his service from March 1974 to November 1979.  In addition, the Veteran specifically denied respiratory symptoms, such as a history of pain or pressure in the chest, tuberculosis, asthma, chronic cough, or shortness of breath in January 1978 well after his period of valid service.  Moreover, at the time of his diagnosis and treatment in 1995 he denied a history of cough or other symptoms prior to two days before seeking treatment, which also speaks against finding a continuity of symptoms from his period of honorable service.  The Board recognizes that the Veteran, his wife, and daughter now claim that the Veteran did experience ongoing symptoms for many years prior to his 1995 treatment, but the Board affords such statements considerably less probative weight than the service records and the more contemporaneous statements made in 1995 and otherwise for the purposes of obtaining medical treatment and made prior the Veteran filing his claim for VA compensation benefits.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing an applicant's credibility, the Board may consider any evidence of interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain); see also Pond v. West, 12 Vet. App. 341 (1999) (noting that although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  In light of the foregoing, service connection based on the provisions of 38 C.F.R. § 3.303(b) is not warranted. 

As to the Veteran's general contentions that his lung disability was incurred in or is otherwise related to his service, to include as due to phosphorus exposure, the Board finds his opinions to be of little probative weight.  Although the Veteran may be competent to report decreased shortness of breath, chest pain, and other symptoms, the Veteran has made inconsistent statements regarding the continuity of such symptoms from service.  To the extent that he even experienced in-service lung problems they occurred during a period of service that is under other than honorable conditions and may not serve as a basis for granting entitlement to service connection.  To the extent that the Veteran contends a continuity of lung problems from his valid period of service, such contentions are not credible given his in-service denials of such symptoms following that period of service.  

Here, lung pathology, to include a malignant tumor of the lung, was not noted during the valid period of service and he did not have characteristic manifestations sufficient to identify such pathology at that time.  The lay evidence relating such disability to phosphorus or other chemical exposure pales in significance when compared with the far better reasoned VA opinion.  Similarly, the private medical opinion is remarkable in the lack of reasoning and is accorded less probative value than the VA opinion.

In light of the evidence, the Board concludes that the preponderance of the credible evidence is against the lung disability claim, and that service connection for a lung disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


ORDER

Entitlement to service connection for a lung disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


